United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11086
                         Summary Calendar



MICHAEL LEE HASTEY,

                                    Plaintiff-Appellant,

versus

GEORGE W. BUSH, JR. PRESIDENT OF THE UNITED STATES;
JOHN ASHCROFT, U.S. ATTORNEY GENERAL; LARRY COMBEST, Chairman of
the House Agriculture Committee,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:03-CV-88-C
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Lee Hastey appeals the dismissal of his complaint

pursuant to a FED. R. CIV. P. 12(b)(1) motion to dismiss for lack

of subject-matter jurisdiction.   We AFFIRM.

     “[B]efore a federal court can consider the merits of a

legal claim, the person seeking to invoke jurisdiction of

the court must establish the requisite standing to sue.”

Whitmore v. Arkansas, 495 U.S. 149, 154-55 (1990).     To establish

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-11086
                                -2-

standing, a plaintiff must show, inter alia, that he has suffered

an “injury in fact” that is concrete and particularized and

actual or imminent, not conjectural or hypothetical.    McClure v.

Ashcroft, 335 F.3d 404, 409 (5th Cir. 2003).    A plaintiff cannot

establish standing simply by claiming an interest in governmental

observance of the Constitution, he must set forth instead a

particular and concrete injury to a personal constitutional

right.   Valley Forge Christian College v. Americans United for

Separation of Church and State, Inc., 454 U.S. 464, 482 (1982).

     Hastey has failed to identify how the enactment of animal-

rights legislation has interfered with his constitutional rights.

He thus has failed to meet his burden of establishing standing.

See Valley Forge, 454 U.S. at 482; see also Ramming v. United

States, 281 F.3d 158, 161 (5th Cir. 2001) (the party asserting

jurisdiction bears the burden of proof).    The district court

did not err by granting the defendants’ motion to dismiss.

See Hebert v. United States, 53 F.3d 720, 722 (5th Cir. 1995)

(grant of a FED. R. CIV. P. 12(b)(1) motion for lack of subject-

matter jurisdiction is reviewed de novo).

     Although he alleges judicial bias, Hastey has not identified

any ruling by the court, other than the grant of the motion to

dismiss, in support of his claim.   Adverse judicial rulings

will support a claim of bias only if they reveal an opinion based

on an extrajudicial source or if they demonstrate such a high

degree of antagonism as to make fair judgment impossible.
                          No. 03-11086
                               -3-

See Liteky v. United States, 510 U.S. 540, 555 (1994).

Hastey has not shown that either situation applies here.

Because we AFFIRM the dismissal of the complaint for lack of

subject-matter jurisdiction, we do not address Hastey’s argument

that the animal-rights legislation at issue violates the

Constitution.

     AFFIRMED.